DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 10,297,668 B1.
	Regarding claims 1, 3-6, 8 and 9, Lee discloses:
A complementary metal-oxide-semiconductor (CMOS) device (Fig. 20), comprising:
an n-type bottom source/drain (101/102 col 6 lines 3-26) adjoining a first vertical fin (111) on a first region of a substrate (110);
a p-type bottom source/drain (101/102 col 6 lines 3-26) adjoining a second vertical fin (111) on a second region of the substrate;
a bottom spacer layer (150) on the n-type bottom source/drain and p-type bottom source/drain;
a gate dielectric layer (160) on the bottom spacer layer, first vertical fin, and second vertical fin;
a first modified work function material layer (175) segment on the first vertical fin;
a second work function material layer (205) on the modified work function material layer segment and the gate dielectric layer on the second vertical fin; and
a top source/drain (271/272) on each of the first vertical fin and the second vertical fin.
(claim 3) an isolation layer (130).
(claim 4) col 8 lines 27-36.
(claim 5) col 8 lines 37-40.
(claim 6) col 10 lines 52-61.
(claim 8) a fill layer (260).
(claim 9) a top spacer (265).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 10,297,668 B1.
Regarding claim 2, although Lee does not specifically disclose “wherein the modified work function material layer segment has a work function in a range between 3.8 eV and 4.1 eV”, it would have been obvious to one skilled in the art to determine the claimed work function based on the optimization of the layers 170 and 190 combined to make layer 175, as discussed in col 9 lines 32-57, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, although Lee does not specifically disclose “wherein the second work function material layer segment has a thickness in a range of about 30nm to about 100nm”, it would have been obvious to one skilled in the art to determine the claimed thickness range based on the Lee’s disclosure, col 10 lines 47-51, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 10-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or clearly suggest the limitations of claim 10 stating “a first modified work function material layer segment on the first vertical fin, wherein the bottom spacer layer, the gate dielectric layer, and the first modified work function material layer segment fill a gap between the n-type bottom source/drain and the p-type bottom source/drain”; and of claim 16 stating “wherein the bottom spacer layer, the gate dielectric layer, and the first modified work function material layer segment fill a gap between the n-type bottom source/drain and the p-type bottom source/drain”. In light of these limitations in the disclosure (refer to applicant’s Fig. 14) amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894